EXHIBIT 10.2
Form of Incentive Stock Option Agreement
 
INCENTIVE STOCK OPTION AGREEMENT
under the
FIRST MAINER BANCORP
2004 LONG-TERM INCENTIVE PLAN


THIS AGREEMENT is made this ____________________, 200__, by and between First
Mariner Bancorp, a Maryland corporation (the “Company”), and
_______________________ (the “Optionee”).


WHEREAS, the Board of Directors of the Company (the “Board”) considers it
desirable and in the Company's interest that the Optionee be given an
opportunity to purchase its shares of common stock, par value $.05 per share
(“Shares”), pursuant to the terms and conditions of the Company's 2004 Long-Term
Incentive Plan (the “Plan”), to provide an incentive for the Optionee and to
promote the interests of the Company.


NOW, THEREFORE, it is agreed as follows:


1.  Grant of Option. The Company hereby grants to the Optionee an option to
purchase from the Company ________________ Shares (“Option Shares”) at the
exercise price per Share set forth below. Subject to earlier expiration or
termination of the option granted under this Agreement, this option shall expire
on the 10th anniversary of the date hereof; provided, however, if the Optionee
is a Ten Percent Holder (as defined in the Plan), this option shall expire on
the 5th anniversary of the date hereof.


2.  Period of Exercise of Option. The Optionee shall be entitled to exercise the
option granted under this Agreement to purchase Option Shares subject to the
following vesting requirements:
 

Exercise Date

No. of Shares

Exercise Price Per Share

 

 

 

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 ________________________

 
in each case, together with the number of Option Shares which the Optionee was
theretofore entitled to purchase.


3.  Qualified Incentive Stock Option. This option is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the "Code"). Nevertheless, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), this option shall be treated as a
Non-Qualified Stock Option.



       

--------------------------------------------------------------------------------

 

 
4.  Disposition of Shares. To qualify for treatment as an incentive or qualified
stock option, the Optionee may not dispose of the Option Shares for a period of
two years after the date hereof or one year after the receipt of the Option
Shares. In the event of a disposition of the Option Shares received hereunder
where the disposition occurs within two years after the date hereof or one year
after the receipt of the Shares, the Optionee shall notify the Corporate
Secretary of the Company in writing promptly as to the date of such disposition,
the sale price (if any), and the number of Shares involved.


5.  Exercise Periods Upon Termination of Employment. In the event of termination
of employment of the Optionee for "Cause" (as defined in the Plan), all
unexercised options shall immediately lapse and be forfeited. For a period of 90
days after the termination of employment of the Optionee without "Cause", and
for a period of one year after the death or disability of the Optionee (in each
case, a "Terminating Event"), the Optionee or his personal representative,
administrator or a person who acquired the right to exercise any such option by
bequest, inheritance or death of the Optionee may exercise this option to the
extent that this option was exercisable on the date of the Terminating Event and
may purchase the number of Option Shares that the Optionee could have purchased
as of the date the Terminating Event. In the event of termination of the
Optionee’s employment due to retirement from the Company, the Optionee may
exercise this option to the extent that this option was exercisable on the date
of such retirement and may purchase the number of Option Shares that the
Optionee could have purchased as of the date of retirement through the
expiration date of this option. Notwithstanding the foregoing, this option may
not be exercised subsequent to the date of its expiration.


6.  Method of Exercise. In order to exercise the options granted hereunder,
Optionee must give written notice to the Corporate Secretary of the Company at
the Company's principal place of business, substantially in the form of Exhibit
1 hereto, accompanied by full payment of the exercise price for the Option
Shares being purchased, in accordance with the terms and provisions of the Plan,
and a written statement that the Option Shares are purchased for investment and
not with a view toward distribution; however, this statement will not be
required in the event the Option Shares are registered under the Securities Act
of 1933, as amended.


7.  Manner of Payment. An Optionee may pay the exercise price for Option Shares
purchased hereunder either (i) in cash or by check payable to the order of the
Company; (ii) with Shares of the Company that (a) are owned by the Optionee, (b)
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price for the Option Shares purchased, (c) in the case of Shares
acquired upon exercise of an option, have been owned by the Participant for more
than six months on the date of exercise, (d) are all, at the time of such
surrender, free and clear of any and all claims, pledges, liens and encumbrances
or any restrictions which would in any manner restrict the transfer of such
Shares to or by the Company (other than such restrictions as may have existed
prior to an issuance of such Shares by the Company to the Optionee), and (e) are
duly endorsed for transfer to the Company; (iii) a cashless exercise program
that the Compensation Committee of the Board (the “Committee”) may approve, from
time to time; or (iv) any combination of the above. The Company shall have the
right, and the Optionee may require the Company, to withhold and deduct from the
number of Option Shares deliverable upon the exercise hereof a number of Option
Shares having an aggregate Fair Market Value equal to the amount of taxes and
other charges that the Company is obligated to withhold or deduct from amounts
payable to the Optionee.



       

--------------------------------------------------------------------------------

 

 
8.  Limitation upon Transfer. This option may not be transferred by the Optionee
other than by will and the laws of descent and distribution, may not be
assigned, pledged or hypothecated, and shall not be subject to execution,
attachment or similar process. This option is exercisable only by the Optionee
or a duly authorized legal representative if the Optionee is disabled, during
the Optionee’s lifetime, and only in the manner set forth herein. Upon any
attempt to transfer any Option Share, or to assign, pledge, hypothecate or
otherwise dispose of this option in violation of this provision, or upon the
levy of any attachment or similar process upon this option or any rights
hereunder, this option shall immediately lapse and become null and void.


9.  Share Certificates. Certificates representing Shares issued pursuant to the
Plan that have not been registered under the Securities Act of 1933 shall bear a
legend to the following effect:



"The shares represented by this certificate have not been registered under the
Securities Act of 1933 and any state securities laws, and may not be assigned,
transferred, pledged or otherwise disposed of without registration except upon
presentation of evidence satisfactory to the Company that an exemption from
registration is available."



10.  Adjustment. Appropriate adjustment shall be made to the number of Option
Shares which are subject to the option granted hereunder and the exercise price
per Option Share to give effect to any stock-split, reverse stock-split, stock
dividend, combination, recapitalization or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company occurring after the date hereof. The
decision of the Committee as to the amount and timing of any such adjustment
shall be conclusive.


11.  Lock-Up Agreement. Upon request of the Company or the underwriters managing
any underwritten offering of the Company’s securities, Optionee hereby agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement evidencing the foregoing as may be requested by the
underwriters at the time of the public offering.


12.  No Guarantee of Continued Employment. The Optionee acknowledges and agrees
that the vesting of Option Shares pursuant to the vesting schedule hereof is
earned only by continuing as an employee of the Company. The Optionee further
acknowledges and agrees that this Option Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued employment for the vesting
period, for any period, or at all.



       

--------------------------------------------------------------------------------

 

 
13.  Compliance with Regulatory Matters. The Optionee acknowledges that the
issuance of capital stock of the Company is subject to limitations imposed by
federal and state law, and the Optionee hereby agrees that the Company shall not
be obligated to issue any Option Shares upon exercise of this Option that would
cause the Company to violate any Applicable Law (as defined in the Plan) having
jurisdiction over the affairs of the Company. The Optionee agrees that he or she
will provide the Company with such information as is reasonably requested by the
Company or its counsel to determine whether the issuance of Option Shares
complies with the provisions described in the Section.


14.  Plan; Applicable Law. This Agreement is subject in all respects to the
provisions of the Plan, a copy of which has been provided to the Optionee and
which is incorporated herein by reference. This Agreement shall be governed by
and construed in accordance with the laws of the State of Maryland, excluding
its provisions relating to conflicts of laws.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal, intending this to be a sealed instrument, as of the date first above
written.



ATTEST:    FIRST MARINER BANCORP       ______________________________   
By:_____________________________(SEAL)        WITNESS:    OPTIONEE:       
______________________________    ________________________________(SEAL)     
________________________________      Print Name 

 




     

--------------------------------------------------------------------------------



 
EXHIBIT 1

 
Date:_____________________


Corporate Secretary
FIRST MARINER BANCORP


To the Secretary:


I hereby exercise my option to purchase ______________ shares of common stock,
par value $.05 per share (“Shares”), of First Mariner Bancorp (the “Company”) in
accordance with the terms set forth in the Incentive Stock Option Agreement
under the Company's 2004 Long-Term Incentive Plan.


In full payment for such exercise, please find enclosed


ÿ     Check in the amount of $_____________


ÿ     Shares having a Fair Market Value of $___________
 
ÿ     Other (specify):____________________________


I authorize the Company to withhold a number of Shares equal to any withholding
obligation


ÿ  I direct the Company to withhold a number of Shares equal to any withholding
obligation applicable to me.


If the Shares are not registered under the Securities Act of 1933, as amended,
this will confirm my understanding with respect to the Shares to be issued to me
by reason of my option exercise, as follows:


(a)    I represent that I am obtaining these shares for my own account and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of Section 2(11) of the Securities Act of 1933, as amended
(the “Act”).


(b)    The Shares are being issued without registration under the Act and
applicable state securities laws (the “State Acts”) in reliance by the Company
upon exemptions therefrom. Such reliance is based in part on the above
representation.


(c)    Because the Shares have not been registered under the Act or any State
Acts, they must be held indefinitely until exemptions from the registration
requirements of the Act and the State Acts are available or the Shares are
subsequently registered, in which event the representation in Paragraph (a)
hereof shall terminate. The Company is not obligated to comply with the
registration requirements of the Act or the State Acts or with the requirements
for an exemption thereunder for my benefit.



       

--------------------------------------------------------------------------------

 

 
(d)    I understand that I may suffer adverse tax consequences as a result of my
purchase or disposition of the Shares. I represent that I have consulted any tax
consultants I deem advisable in connection with the purchase or disposition of
the Shares and that I am not relying on the Company for any tax advice.





    Very truly yours,                                                          
                                                        Print Name             
                                                     Address               
                                                 
                                                  Telephone #               
                                                  SSN #   







     

--------------------------------------------------------------------------------



 